Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
McMasters et al. (US 2009/0255602, hereafter “McMasters”) is considered the closest prior art.
McMasters discloses a fuel delivery manifold system comprising: a fluid conduit having a length and at least one bend, the fluid conduit comprising: an outer perimeter that defines a central axis of the fluid conduit; a first circular interior fluid conduit having a center that is offset from the central axis of the fluid conduit; and a second interior fluid conduit separate from the first circular interior fluid conduit, and an annular array of fuel delivery nozzles interconnected by the fluid conduit, each of the plurality of fuel delivery nozzles extending from different portions of the fluid conduit along the length of the fluid conduit.
Regarding claim 1, McMasters fails to anticipate or render obvious each fuel delivery nozzle of the annular array of fuel delivery nozzles extending radially inwardly toward a center of the opening.  Any further modification made to McMasters would be considered hindsight.
Regarding claim 11, McMasters fails to anticipate or render obvious each fuel delivery nozzle of the annular array of fuel delivery nozzles being equidistantly spaced apart from one another along an entire length of the annular fluid conduit.  Any further modification made to McMasters would be considered hindsight.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/PAUL J GRAY/Primary Examiner, Art Unit 3753